Citation Nr: 1032389	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served in the United States Naval Reserve, 
including a period of active duty for training from June to 
October 1987, and a period of active duty from January to July 
2003.  He apparently had additional service in the Air National 
Guard, although the dates and nature of such service are unclear.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2008 and March 2009, the Board remanded the matter 
for additional evidentiary development.  As set forth below, 
another remand of this matter is unfortunately required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated, this claim was last remanded in March 2009 for 
additional development.  Unfortunately, some of the requested 
action was not sufficiently completed.  Accordingly, a remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant seeks service connection for right and left knee 
disabilities.  His specific contentions are somewhat unclear.  On 
his original application for VA compensation benefits received in 
June 2003, he claimed that he developed right and left knee 
disabilities in April 2003, during a period of active duty, as 
evidenced by service treatment records noting complaints of knee 
pain when jogging.  More recently, he appears to claim that he 
incurred right and left knee disabilities during a deployment to 
Germany from May 29, to June 10, 2005.  It is unclear whether the 
appellant was on active duty, active duty for training, or 
inactive duty training during this period.

Generally, service connection is granted if the evidence shows a 
current disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

As part of the Board's March 2009 remand, in pertinent part, the 
following development was ordered:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records and 
request verification of the complete dates 
of the appellant's service in the Naval 
Reserve and National Guard, including all 
periods of active duty, active duty for 
training, and inactive duty for training.

In April 2009 the AMC sent a letter to the "Navy & MC Reserve 
Center" in Wichita, Kansas, seeking to verify the complete dates 
of the appellant's service in the Naval Reserve and/or National 
Guard, including all periods of active duty, active duty for 
training, and inactive duty for training.  The letter also stated 
that "if you do not have these requested service records, we 
would appreciate any information you may have that will help us 
locate them."  A second request was made for these records in an 
August 2009 letter to the Navy & MC Reserve Center.

In September 2009 it appears that the August 2009 letter was 
returned to the AMC.  On the envelope it was noted "Return to 
Sender.  Member not part of this command."  

VA is required to assist the Appellant in developing his claim.  
38 U.S.C.A. § 5103A(b)(1).  And insofar as records from a Federal 
department agency may aid in the development of the appellant's 
claim, VA must attempt to obtain these records until it is 
reasonably certain they do not exist or that any further efforts 
to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

Here, the only negative response is the returned letter in 
September 2009 from the Navy & MC Reserve Center.  The Board 
notes that the Records Management Center (RMC) houses service 
records for Veterans discharged on or after October 16, 1992.  
Given that it appears the appellant's brief period of active 
service ended after this cutoff date and that he also claims to 
have had service while deployed to Germany from May 29, to June 
10, 2005, it is possible that pertinent service records which may 
go to clarify the dates of any periods of active duty, active 
duty for training, and inactive duty for training in the National 
Reserve and National Guard are located at the RMC.  However, the 
evidence of record does not indicate that the AMC ever requested 
records from the RMC.  

Accordingly, the case is REMANDED for the following 
action:

1.  The RO/AMC should contact the 
appropriate government entity, including 
the RMC, as well as any other appropriate 
State or Federal agency, and obtain 
documented verification of the complete 
dates of the appellant's service in the 
Naval Reserve and National Guard, 
including all periods of active duty, 
ACDUTRA and INACDUTRA.  This includes 
requesting copies of any service 
separation documents.  If no such records 
can be found, or if they have been 
destroyed, ask for specific documented 
confirmation of that fact.

If it is reasonably certain these records 
do not exist or that any further efforts 
to obtain them would be futile, provide 
the appellant an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.

2.  Following completion of the above-
indicated development, the case should be 
reviewed by the RO/AMC.  If any benefit 
sought is not granted, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


